Opinion filed March 29, 2019




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-19-00071-CV
                                   __________

                LORENZO MERAZ DAVILA, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 385th District Court
                           Midland County, Texas
                       Trial Court Cause No. CR44032


                     MEMORANDUM OPINION
      Lorenzo Meraz Davila has filed a pro se notice of appeal from an order to
withdraw funds from his inmate trust account. Upon reviewing the documents filed
in this court, we wrote Appellant and informed him that it did not appear that this
court had jurisdiction to entertain his appeal. We requested that Appellant respond
and show grounds to continue this appeal. See TEX. R. APP. P. 42.3. Appellant has
filed a response, but his response fails to show grounds upon which this appeal may
continue.
        Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A notice or
order to withdraw funds is not a final, appealable order. See Harrell v. State, 286
S.W.3d 315, 316 n.1, 321 (Tex. 2009) (“withdrawal order” is actually a notification
from the court, not an order); Ramirez v. State, 318 S.W.3d 906, 907–08 (Tex.
App.—Waco 2010, no pet.).                  The documents on file in this court, including
Appellant’s response and his notice of appeal, indicate that Appellant is attempting
to appeal from the trial court’s order to withdraw funds. It does not appear that
Appellant has filed any post-notification motion in the trial court, such as a motion
to strike the order to withdraw inmate funds. An order ruling on such a motion
would be appealable. See Harrell, 286 S.W.3d 315. However, at this time, no
appealable order has been entered in this case.
        Accordingly, we dismiss this appeal for want of jurisdiction.


                                                                   PER CURIAM


March 29, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2